Citation Nr: 1456801	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA death pension in the calculated amount of $11,256.00, including the issue of whether the debt was properly created.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran, who died in December 1983, served on active duty from May 1973 to May 1977.  The appellant is his surviving spouse.  

The appellant resides in the jurisdiction of the VA RO in St. Louis, Missouri.  However, this matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Committee on Waivers and Compromises at the VA Pension Management Center in Milwaukee, Wisconsin.  

In April 2014, the appellant had a hearing at the St. Louis RO before the Veterans Law Judge whose signature appears at the end of this decision.  Due to technical difficulties, a written transcript of that hearing could not be produced.  In July 2014, the Board offered the appellant an opportunity for another hearing.  However, she indicated that she did not wish to appear at another hearing and requested that her case be considered on the basis of the evidence of record.  


FINDINGS OF FACT

1.  In September 2008, the appellant was awarded death pension benefits for herself, alone, in the amount of $420.00 per month, effective August 1, 2008.  

2.  The appellant's rate of payment was based on her reported annual income of $2458.00.  

3.  In February 2010, the appellant reported that her annual income was $23,404.00 for the period from January 1, 2009 through December 31, 2009.  

4.  In November 2010, the VA Pension Management Center in Milwaukee, Wisconsin informed the appellant that due to excessive income, it had terminated her VA death pension benefits, effective August 1, 2008.  

5.  In June 2012, the appellant reported the following annual income in the years indicated:  2007 - $29,514.00; 2008 - $27,419.00; and 2009 - $23,404.00.

6.  No fault has been demonstrated by VA in the creation of the indebtedness. 


CONCLUSION OF LAW

An overpayment of VA death pension in the calculated amount of $11,256.00 was created due to the appellant's misrepresentation of income, without fault on the part of VA.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duty Notify and Assist

Generally, prior to its consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify claimants of the evidence needed to support a claim, as well as the relative duties of VA and the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VA's duties to notify and assist the appellant in the development of her claim are not applicable to cases involving waiver of indebtedness.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

Nevertheless, the appellant has been informed by the VA of the information and evidence necessary to support her claim, as well as her right to representation.  She has been afforded opportunities to present evidence in support of her claim, has been furnished the reasons and bases for the denial of the claim by the CWOC, and has been afforded opportunities to respond.  The Board finds that these actions satisfy any duties to notify and assist owed to the appellant in the development of her claim.  Hence, the claim may properly be considered on the merits.

The Factual Background

The appellant contends that the VA has improperly found her responsible in the creation of an overpayment of $11,256.00 in VA death pension.  She states that she has submitted all necessary documentation and that her income has been verified by the VA.  She also states that it would create a financial hardship for her to repay the debt.  Therefore, she maintains that she is entitled to waiver of recovery of the overpayment in question.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

On VA Form 21-534, dated in July 2008, the appellant applied for VA death pension benefits.  She reported that her expected annual income for the 12 month period from the date she signed her application would be $2458.50.   

On VA Form 21-686c, dated in August 2008, the appellant informed the VA that she had no dependents.

In September 2008, the appellant was awarded death pension benefits in the amount of $420.00 per month, effective August 1, 2008.  The VA informed her that she was being paid as a surviving spouse with no dependents.  She was provided with an income breakdown showing the annual income and expense amounts which were used to determine her rate of pension.  Specifically, her rate of payment was based on her reported annual income of $2458.00.  She was informed of her responsibilities, including her responsibility to immediately report any changes in her income, such as earnings.  She was further informed that regular recurring monthly income had to be "annualized" when determining the monthly rate of pension.  The VA then told her how to compute the annualized amount.  

In November 2008, the appellant was informed that based on a cost-of-living adjustment, her rate of pension had been increased to $456.00 per month, effective December 1, 2008.  She was reminded that her rate of payment was based on her net countable income of $2458.00 in earnings.  It was noted that if the income information was not correct, she should furnish an accurate statement of her income from all sources.  She was informed that if, at a later date, there was any change in her income, she should notify the VA immediately.  

On an Improved Pension Eligibility Verification Report (VA Form 21-0518), dated in February 2010, the appellant reported that her annual income was $23,404.00 for the period from January 1, 2009 through December 31, 2009.  

In a September 2010, the Milwaukee Pension Management Center informed the appellant that due to excess income, she might not be entitled to VA death pension benefits.  

In September 2010, the Milwaukee VA Pension Management Center suspended the appellant's death pension and requested that she provide her medical expenses and her income for the period from July 9, 2008 through July 31, 2009, her initial year of entitlement to VA death pension.  The appellant did not respond to that letter.  

In November 2010, the Milwaukee VA Pension Management Center informed the appellant that due to excessive income, it had terminated her VA death pension benefits, retroactive to August 1, 2008, the date her death pension had originally become effective.  .  
A June 2011 audit of the appellant's VA account, revealed that the VA had overpaid death pension to the appellant in the amount of $11,256.00

On VA Form 9, received in June 2012, the appellant reported the following annual income in the years indicated:  

2007 - $29,514.00
2008 - $27,419.00
2009 - $23,404.00

In January 2013, the COWC sent the appellant a letter requesting a current Financial Status Report.  The appellant did not respond to that request.  

The Applicable Law and Regulations

Generally, VA death pension is a monthly or other periodic payment made by VA to a surviving spouse following the death of a veteran who served during a period of war. 38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3(b)(4) (2014). Pension is payable at a specified maximum annual pension rate (MAPR), which is reduced on a dollar-for-dollar basis by the amount of the surviving spouse's countable annual income. 38 U.S.C.A. § 1503, 1521 (West 2014); 38 C.F.R. § 3.271, 3.273 (2014). Unless an item, such as unreimbursed medical expenses, is specifically excluded, all income from all sources must be reported. 38 C.F.R. § 3.271, 3.272, 3.273 (2014).  For entitlement to pension, income will be counted for the calendar year in which it is received.  38 C.F.R. § 3.260 (2014).  

Once entitlement to death pension is granted, the appellant must keep the VA apprised of her income.  38 C.F.R. § 3.256(a)(1) (2014).  Any changes in the amount of her income, such as from earnings, will result in recomputation of the appellant's countable income and may adjust the amount of pension she is entitled to receive. 38 C.F.R. § 3.273 (2014).
An individual who applies for or receives death pension shall, as a condition of receipt or continued receipt of benefits, furnish the VA an eligibility verification report upon request.  38 C.F.R. § 3.256(b)(4), 3.277 (2014).  The term eligibility verification report means a form prescribed by the VA that is used to request income, net worth (if applicable), dependency status, and any other information necessary to determine or verify entitlement to pension.  38 C.F.R. § 3.256(b)(1) (2014).  If VA requests that a claimant or beneficiary submit an eligibility verification report but he or she fails to do so within 60 days of the date of the VA request, the VA shall suspend the award or disallow the claim.  38 C.F.R. § 3.256(c) (2014).  

Recovery of overpayments of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 C.F.R. § 1.963 (2014).  

Analysis

The evidence shows that from the time of her initial claim for death pension, the appellant has been informed, repeatedly, of the various eligibility criteria.  Specifically, the appellant has been notified that her rate of pension is based on the amount of her annual income, including earnings.  She has further been notified to immediately report any changes in her income to the VA.  

In September and November 2008, the VA informed her that her rate of death pension was based on her annual income of $2458.00 from earnings.  However, in February 2010 and June 2012, she reported very different annual earnings for the year preceding and the years she received VA death pension.  Therefore, she knew or clearly should have known that her rate of pension was based on an annual income that was less than she received.  It was not until February 2010 that she properly reported the amount of her annual income for the year 2009.  At that point, the VA was alerted to the excess payments and was ultimately able to determine that an overpayment had been created in the amount of $11,256.00.  

Based on the misrepresentation of her income, the appellant was paid at a rate of pension she did not deserve.  Nevertheless, she accepted and continued to accept VA death pension.  Her actions resulted in the creation of the overpayment.  There is no evidence on file that the VA was at fault or otherwise contributed to the creation of the indebtedness.  

Given the appellant's misrepresentation of her income in creation of the overpayment and the other considerations as outlined above, the appeal is denied.  


ORDER

Entitlement to a waiver of recovery of an overpayment of VA death pension in the calculated amount of $11,256.00, is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


